



    
Execution Version


THIRD AMENDMENT TO TERM LOAN AGREEMENT




This THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of April
20, 2016, by and among FEDERAL REALTY INVESTMENT TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), each of
the Lenders party hereto and PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of November
22, 2011 (as amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by restating the definitions of “Adjusted
Total Asset Value”, “Capitalization Rate”, “Defaulting Lender”, “Development
Property”, “Eligible Property”, “LIBOR”, “Mandatorily Redeemable Stock”,
“Occupancy Rate”, “Post-Default Rate”, “Total Asset Value”, “Unencumbered
Adjusted NOI” and “Unencumbered Asset Value” set forth in Section 1.1. in its
entirety as follows:


“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries and Unconsolidated Affiliates.


“Capitalization Rate” means 6.25%.


“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination (such reasonableness to be
confirmed by the Administrative Agent) that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective to exclude such Lender from being a “Defaulting Lender”
hereunder with respect to such requested funding) has not been satisfied, or
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within 2 Business Days of the date when due,
(b) has notified the Borrower or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination (such reasonableness
to be confirmed by the Administrative Agent) that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective





--------------------------------------------------------------------------------






to exclude such Lender from being a “Defaulting Lender” hereunder with respect
to such requested funding) cannot be satisfied), or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (c) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(d)) upon delivery of written notice
of such determination to the Borrower and each Lender.


“Development Property” means a Property that is not yet a Retail Property, an
Office Property or a Multifamily Property but is being developed, or will have
development commencing within 12 months of any date of determination, to become
one. A Development Property will cease to constitute a Development Property upon
the earlier to occur of (a) the date that is six months past substantial
completion of such Property and (b) achieving an Occupancy Rate of 85.0%.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property, an Office Property or a
Multifamily Property; (b) neither such Property, nor any interest of the
Borrower, any Subsidiary or any Unconsolidated Affiliate therein (and if such
Property is owned by a Subsidiary or Unconsolidated Affiliate, none of the
Borrower’s direct or indirect ownership interests in such Subsidiary or
Unconsolidated Affiliate) is subject to any (i) Lien other than (x) Permitted
Liens (excluding Permitted Liens of the type described in clauses (g) and (h) of
the definition thereof) and (y) in the case of a Property leased under a Ground
Lease, the interest of the lessor under such Ground Lease (regardless of whether
the lessee’s obligations under such Ground Lease constitute Capitalized Lease
Obligations) or (ii) Negative Pledge; (c) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (d) if (i) such
Property is leased by the Borrower, a Subsidiary or Unconsolidated Affiliate
pursuant to a Ground Lease or other lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease or lease is
subordinate to such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower, such
Subsidiary or Unconsolidated Affiliate under the Ground Lease or other lease.


“LIBOR” means, for the Interest Period for any LIBOR Loan, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (a) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollars for an amount
comparable to such LIBOR Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time





--------------------------------------------------------------------------------






(which determination shall be conclusive absent manifest error)), by (b) a
number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR shall be adjusted
with respect to any LIBOR Loan that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of LIBOR as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.


“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests including
“downREIT” units that are convertible to common Equity Interests of the Borrower
or cash solely at the option of the Borrower); in each case, on or prior to the
Maturity Date. For purposes of this definition, Equity Interests in any of the
following Subsidiaries which the Borrower is obligated to acquire pursuant to
currently existing agreements (as in effect on the Third Amendment Date) with
the holders of such Equity Interest shall not be considered to be Mandatorily
Redeemable Stock: Congressional Plaza Associates, LLC; NVI-Avenue, LLC;
Shrewsbury Commons LP; Route 35 Shrewsbury LP; Sea Girt LP; 35 West LLC; San
Antonio Center II, LLC; and Federal Realty Partners L.P.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, a Subsidiary or, to the extent applicable, an
Unconsolidated Affiliate, is collecting rent to (b) the total square footage of
such Property available for lease; provided, that, in the case of a Multifamily
Property, “Occupancy Rate” means the ratio, expressed as a percentage, of
(a) the net rentable units of such Multifamily Property for which the Borrower,
a Subsidiary or, to the extent applicable, an Unconsolidated Affiliate is
collecting rent to (b) the total units of such Multifamily Property available
for lease.


“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional four percent (4.0%) per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus
four percent (4.0%).


“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i)  EBITDA attributable to such Property for the fiscal quarter most recently
ended (adjusted for acquisitions and dispositions) times (ii) 4, divided by
(iii) the Capitalization Rate; plus (c) the GAAP book value of Properties
acquired during the most recent quarter, plus (d) Construction-in-Process, plus
(e) the GAAP book value of accounts receivables from tenants (limited to rent,
common area maintenance fees, taxes, insurance and other reimbursable expenses
collected in the normal course of business net of bad debt expense and adjusted
to exclude the impact of straight lining), plus (f) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes. The annualized
EBITDA from each Stabilized Property cannot be less than zero. Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Total Asset Value, EBITDA from
Properties acquired or disposed of by the Borrower and its Subsidiaries during
the period of determination shall be excluded from clause (b) above. In
addition, to the extent (A) the amount of Total Asset Value attributable to
Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties
would exceed 20.0% of Total Asset Value, such excess shall be





--------------------------------------------------------------------------------






excluded from Total Asset Value, (B) the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 5.0% of Total Asset Value,
such excess shall be excluded from Total Asset Value, (C) the amount of Total
Asset Value attributable to Construction-in-Process would exceed 15.0% of Total
Asset Value, such excess shall be excluded from Total Asset Value, (D) the
amount of Total Asset Value attributable to Unimproved Land (calculated on the
basis of acquisition cost) would exceed 5.0% of Total Asset Value, such excess
shall be excluded from Total Asset Value, (E) the amount of Total Asset Value
attributable to Investments in Persons (other than Investments in Subsidiaries
and Unconsolidated Affiliates) would exceed 5.0% of Total Asset Value, such
excess shall be excluded from Total Asset Value and (F) the amount of Total
Asset Value attributable to assets of the types referred to in the immediately
preceding clauses (B) through (E) would exceed 20.0% of Total Asset Value in the
aggregate, such excess shall be excluded from Total Asset Value.


“Unencumbered Adjusted NOI” means the aggregate Net Operating Income from each
(i) Wholly Owned Property; (ii) Controlled Property; and (iii) Non-Controlled
Property (limited as set forth below) all of which are Stabilized Properties and
have been owned for the entire period and as adjusted for any non-recurring
items during the reporting period. The Unencumbered Adjusted NOI for each
Property cannot be less than zero. For purposes of this definition, Net
Operating Income from Non Controlled Properties is limited to the following
properties: Congressional Plaza, Congressional Plaza Apartments and Escondido
Promenade.


“Unencumbered Asset Value” means (a) the annualized most recent reporting period
Unencumbered Adjusted NOI divided by the Capitalization Rate, plus (b) the GAAP
book value of all assets acquired during the most recent quarter which assets
are not subject to any Liens other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition thereof) or
subject to any Negative Pledge, plus (c) the GAAP book value of Development
Properties that satisfy the requirements of clauses (b) through (d) of the
definition of the term “Eligible Property”. For purposes of this definition, to
the extent that more than 20% of Unencumbered Asset Value would be attributable
to Controlled Properties, Non-Controlled Properties and Development Properties
such excess shall be excluded.


(b)The Credit Agreement is further amended by adding the following definitions
of “Anti-Corruption Laws”, “Bail-In Action”, “Bail-In Legislation”, “EEA
Financial Institution”, “EEA Member Country”, “EEA Resolution Authority”, “EU
Bail-In Legislation Schedule”, “Material Acquisition”, “Sanctioned Country”,
“Sanctioned Person”, “Sanctions”, “Third Amendment Date” and “Write Down and
Conversion Powers”, to Section 1.1. thereof in the appropriate alphabetical
location:


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------








“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the GAAP book value of the assets acquired exceed 10.0% of the
consolidated total assets of the Borrower and its Subsidiaries determined under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.


“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.


“Third Amendment Date” means April 20, 2016.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(c)The Credit Agreement is further amended by deleting the following definitions
of “Specified Non-Wholly Owned Subsidiaries”, “Tangible Net Worth” and “Total
Budgeted Cost”.


(d)The Credit Agreement is further amended by deleting the third sentence of
Section 1.2. thereof and restating the second sentence of Section 1.2. thereof
in its entirety as follows:


Notwithstanding the preceding sentence, (i) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities and (ii)
for purposes of calculating the covenants contained in Section 9.1., any
obligations of a Person under a lease (whether existing on the Effective Date or
entered into thereafter) that is not (or would not be) required to be classified
or accounted for as a Capitalized Lease Obligation on a balance sheet of such
Person prepared in accordance with GAAP as in effect on the Effective Date shall
not be treated as a Capitalized Lease Obligation pursuant





--------------------------------------------------------------------------------






to the Loan Documents solely as a result of changes in the application of, or
the adoption of changes in, GAAP after the Effective Date.


(e)The Credit Agreement is further amended by adding the following Section
3.10.(e) immediately after Section 3.10.(d) thereof:


(e)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Third Amendment Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(f)The Credit Agreement is further amended by restating the first sentence of
Section 4.6. thereof in its entirety to read as follows:


If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 12.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver or (d) a Lender becomes a Defaulting
Lender, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Loan to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.6.(b)
for a purchase price equal to (x) the principal balance of the Loan then owing
to the Affected Lender, plus (y) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee.


(g)The Credit Agreement is further amended by deleting the last sentence of
Section 7.8. thereof in its entirety.


(h)The Credit Agreement is further amended by restating Section 8.4.(j) thereof
in its entirety as follows:


(j)    Prompt notice of any order, judgment or decree not covered by insurance
in excess of $10,000,000 having been entered against any Loan Party or any other
Subsidiary or any of their respective properties or assets;


(i)The Credit Agreement is further amended by restating Section 9.1.(a) thereof
in its entirety as follows:


(a)    [Intentionally Omitted].


(j)The Credit Agreement is further amended by restating Section 9.1.(b) thereof
in its entirety as follows:


(b)    Maximum Leverage Ratio. The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this Section 9.1.(b) so long as (a) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in





--------------------------------------------------------------------------------






which such Material Acquisition took place and for any subsequent consecutive
fiscal quarters, (b) the Borrower has not maintained compliance with this
Section 9.1.(b) in reliance on this proviso for more than four fiscal quarters
(whether or not consecutive) during the term of this Agreement and (c) such
ratio (after giving effect to such Material Acquisition) is not greater than
0.65 to 1.00 at any time.


(k)The Credit Agreement is further amended by restating Section 9.1.(e) thereof
in its entirety as follows:


(e)    Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis to (ii) Unencumbered Asset Value, to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this Section 9.1.(e) so long as (a) the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) exceeding 0.60 to 1.00 at any time during
the fiscal quarter in which such Material Acquisition took place and for any
subsequent consecutive fiscal quarters, (b) the Borrower has not maintained
compliance with this Section 9.1.(e) in reliance on this proviso for more than
four fiscal quarters (whether or not consecutive) during the term of this
Agreement and (c) such ratio (after giving effect to such Material Acquisition)
is not greater than 0.65 to 1.00 at any time.


(l)The Credit Agreement is further amended by restating Section 9.1.(f) thereof
in its entirety as follows:


(f)    [Intentionally Omitted].


(m)The Credit Agreement is further amended by restating Section 9.1.(g) thereof
in its entirety as follows:


(g)    [Intentionally Omitted].


(n)The Credit Agreement is further amended by restating Section 9.2. thereof in
its entirety as follows:


Section 9.2.    [Intentionally Omitted].


(o)The Credit Agreement is further amended by restating Section 9.3.(b) thereof
in its entirety as follows:


(b)    The Borrower shall not, and shall not permit any Subsidiary (other than
an Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise
be bound by any Negative Pledge except for (i) a Negative Pledge contained in
any agreement (x) evidencing Indebtedness which (A) the Borrower or such
Subsidiary may create, incur, assume, or permit or suffer to exist under this
Agreement and (B) is secured by a Lien permitted to exist hereunder and
(y) which prohibits the creation of any other Lien on only the property securing
such Indebtedness as of the date such agreement was entered into or (ii) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to, or less restrictive than, those restrictions contained in the Loan
Documents.


(p)The Credit Agreement is further amended by restating Section 9.4. thereof in
its entirety as follows:







--------------------------------------------------------------------------------






Section 9.4. Restrictions on Intercompany Transfers.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in any Loan Document or in any other
agreement (A) evidencing Unsecured Indebtedness that the Borrower, any other
Loan Party or any other Subsidiary may create, incur, assume or permit or suffer
to exist under this Agreement and (B) containing encumbrances and restrictions
imposed in connection with such Unsecured Indebtedness that are either
substantially similar to, or less restrictive than, such encumbrances and
restrictions set forth in the Loan Documents, (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business and (iii) with respect to clauses (a) through (d), in the case of a
Subsidiary that is not a Wholly Owned Subsidiary, limitations arising after the
date hereof to the effect that any such dividends, distributions, loans,
advances or transfers of property must be on fair and reasonable terms and on an
arm’s length basis.


(q)The Credit Agreement is further amended by restating the second sentence of
Section 7.9. thereof in its entirety:


The Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts (which shall include, for
purposes of this Section, including customary provisions in lease agreements
with tenants as to such compliance) to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect.


(r)The Credit Agreement is further amended by adding the following Section 9.14.
immediately after Section 9.13. thereof:


Section 9.14. Use of Proceeds.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti‑Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.


(s)The Credit Agreement is further amended by restating the introductory clause
of Section 10.4. thereof as follows:


If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents (or any Lender as a result of exercise of
remedies pursuant to Section 12.4.), in respect of any principal of or interest
on the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:





--------------------------------------------------------------------------------








(t)The Credit Agreement is further amended by adding “(a) Generally.” before the
first sentence of Section 10.7. thereof and adding the following Section
10.7.(b) immediately after 10.7.(a):


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 12.4. (subject to the
terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (iii) and
(iv) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.


(u)The Credit Agreement is further amended by restating Section 11.3. thereof in
its entirety as follows:


Section 11.3. Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved such requested
determination, consent or approval. The provisions of this Section shall not
apply to any amendment, waiver or consent regarding any of the matters described
in Section 12.7.(c).


(v)The Credit Agreement is further amended by restating Section 11.8. thereof in
its entirety as follows:


Section 11.8. Successor Administrative Agent.


The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon





--------------------------------------------------------------------------------






30 days’ prior written notice if the Administrative Agent (A) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder or (B) has become or is insolvent or has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment and (ii) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such removal or resignation, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent which appointment shall,
provided no Event of Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (i) the Lenders’ giving of notice of removal or (ii) the resigning
Administrative Agent’s giving of notice of resignation, then the removed or
resigning Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents and may, on behalf of the Lenders, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee which, provided
no Event of Default exists, shall be approved by the Borrower (such approval
shall not be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender directly until such time as a successor Administrative Agent has been
appointed as provided for above in this Section; provided, further that such
Lenders so acting directly shall be and be deemed to be protected by all
indemnities and other provisions herein for the benefit and protection of the
Administrative Agent as if each such Lender were itself the Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent such successor Administrative Agent, or, if
no such successor has been appointed, the Requisite Lenders, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the removed or resigning Administrative Agent. After any Administrative
Agent’s removal or resignation hereunder as Administrative Agent, the provisions
of this Article XI. shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under the
Loan Documents. Notwithstanding anything contained herein to the contrary,
subject to the Borrower’s approval, the Administrative Agent may assign its
rights and duties under the Loan Documents to any of its Affiliates reasonably
acceptable to the Borrower by giving the Borrower and each Lender prior written
notice.


(w)The Credit Agreement is further amended by adding the following Section
12.22. immediately after Section 12.21. thereof:


Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:







--------------------------------------------------------------------------------






(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Requisite Lenders;


(b)    a certificate of the Borrower, signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying that (i) no Default or Event of
Default has occurred and is continuing as of the date hereof nor will exist
immediately after giving effect to this Amendment and (ii) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents (including this Amendment) to which any of them is a party,
are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of the
date hereof immediately after giving effect to this Amendment except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances not prohibited thereunder;


(c)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and the Arrangers, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid; and


(d)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. This Amendment has been duly
executed and delivered by the duly authorized officers of the Borrower, and each
of this Amendment and the Credit Agreement, as amended by this Amendment, is a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its respective terms, except as the same may be
limited





--------------------------------------------------------------------------------






by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.


(b)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited thereunder.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment is a Loan Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.


 
 
 
FEDERAL REALTY INVESTMENT TRUST
 
 
 
 
 
 
 
 /s/ James M. Taylor, Jr.
 
 
 
 
 
 
 
James M. Taylor, Jr.
 
 
 
Executive Vice President - Chief Financial Officer and Treasurer



    








































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------













--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Term Loan Agreement for Federal Realty
Investment Trust]




PNC Bank, National Association, as Administrative Agent and as a Lender




By: /s/ Katie Chowdhry
Name: Katie Chowdhry
Title: Vice President
 


































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Third Amendment to Term Loan Agreement for Federal Realty
Investment Trust]




CAPITAL ONE, N.A., as a Lender




By: /s/ Barbara A. Heubner
Name: Barbara A. Heubner
Title: Vice President






































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Third Amendment to Term Loan Agreement for Federal Realty
Investment Trust]




REGIONS BANK, as a Lender




By: /s/ Kerri L. Raines
Name: Kerri L. Raines
Title: Senior Vice President






































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Third Amendment to Term Loan Agreement for Federal Realty
Investment Trust]




SUNTRUST BANK, as a Lender




By: /s/ Danny Stover
Name: Danny Stover
Title: Senior Vice President






































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Third Amendment to Term Loan Agreement for Federal Realty
Investment Trust]




TD BANK, N.A., as a Lender




By: /s/ William M. Brandt, Jr.
Name: William M. Brandt, Jr.
Title: Vice President





